Citation Nr: 0516819	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  04-20 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus with bilateral plantar fasciitis.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Newark, New Jersey.  In that rating decision, the 
RO denied service connection for bilateral pes planus with 
bilateral plantar fasciitis and granted service connection 
for bilateral hearing loss effective February 28, 2002.  The 
RO assigned a zero percent rating for bilateral hearing loss 
effective February 28, 2002.  In May 2005 the veteran 
presented oral testimony at a Travel Board hearing at the RO 
before the undersigned Acting Veterans Law Judge.  

During the May 2005 Travel Board hearing, the appeal was 
advanced on the docket.  The veteran was formally notified in 
writing that his appeal was advance on the docket in June 
2005.


FINDINGS OF FACT

1.  The bilateral pes planus began in active service, and 
there is no evidence showing that the bilateral plantar 
fasciitis is not associated with the bilateral pes planus.

2.  At worst, the veteran has had Level II hearing in the 
right ear and Level I hearing in the left ear.




CONCLUSIONS OF LAW

1.  The bilateral pes planus and associated bilateral plantar 
fasciitis were incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303.

2.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, 
Diagnostic Code 6100 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In June 2002, the agency of original 
jurisdiction (AOJ) provided explicit notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.

As for the bilateral hearing loss, the veteran challenged the 
evaluation in his notice of disagreement to the August 2002 
rating decision granting service connection for bilateral 
hearing loss.  If, in response to notice of its decision on a 
claim for which VA has already given the 38 U.S.C.A. 
§ 5103(a) notice, VA received a notice of disagreement that 
raises a new issue, 38 U.S.C.A. § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).

As noted above, the AOJ provided the 38 U.S.C.A. § 5103(a) 
notice in June 2002.  The Board finds that the requirements 
of 38 U.S.C.A. § 7105(d) have been met, as a statement of the 
case pertaining to the issue of the evaluation for bilateral 
hearing loss was sent to the veteran after the receipt of his 
notice of disagreement.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military and VA medical 
records - have been obtained.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c).  While the veteran has indicated that he 
has had private medical treatment, he has not provided any 
authorizations of release of medical records in which he 
identified specific private medical providers.  The duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Therefore, no further duty with regard 
to obtaining private medical records is necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The veteran was 
afforded VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In addition, the August 2002 rating decision, the April 2004 
statement of the case (SOC), and the September 2004 
supplemental statement of the case (SSOC) informed the 
veteran of the evidence in the possession of VA.  As for the 
duty to notify the veteran of an inability to obtain 
identified records, the veteran did not sign authorizations 
for release of private medical records.  Thus, there is no 
other evidence to obtain.

In the July and December 2002 VCAA letters, VA asked the 
veteran to identify - and if possible submit - evidence 
pertaining to his claims.  In July 2002 the veteran indicated 
that he had no medical records in his possession.  In a May 
2005 letter, the AOJ told the veteran to submit any 
additional evidence to the Board.  Based on the above, the 
AOJ substantially complied with the fourth notice element - 
requesting that the claimant provide any evidence in the 
claimant's possession that pertains to the claim - and in any 
event, based on the veteran's response, any lack of explicit 
request is harmless error.  See Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005).

By the May 2005 letter, VA informed the veteran that his case 
was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claims.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  


II.  Factual Background

The veteran's service medical records reflect that on 
September 1950 entrance examination no significant 
abnormalities of the feet were noted.  There were no 
complaints or treatment of foot symptomatology in service.  
On the November 1952 separation examination, first-degree pes 
planus with very mild eversion and good function was noted.  
The examining doctor indicated that the disorder was not 
considered disabling.

A March 2002 VA outpatient treatment audiometric test 
revealed the following puretone thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
40 
40 
60 
70
LEFT
35 
40
60 
60 

The average puretone thresholds at those frequencies were 53 
decibels in the right ear and 49 decibels in the left ear.  
Speech recognition abilities were 88 percent in the right ear 
and 96 percent in the left ear, but the word list used was 
not identified.

The veteran underwent a VA foot examination in July 2002.  He 
reported that he had had a painful right foot since 1951.  
Following a physical examination, the diagnoses were 
bilateral moderate pes planus deformity and bilateral plantar 
fasciitis.

The veteran underwent a VA audiological examination in July 
2002 for compensation and pension purposes, the results of 
which included the following puretone thresholds in decibels:






HERTZ



1000
2000
3000
4000
RIGHT
40 
35 
60 
75
LEFT
30 
35
65 
70 

The average puretone thresholds at those frequencies were 53 
decibels in the right ear and 50 decibels in the left ear.  
Speech recognition abilities, using the CNC Maryland word 
list, were 96 percent in the right ear and 92 percent in the 
left ear.  

The veteran was afforded another VA orthopedic examination in 
December 2002.  Following a physical examination, the 
diagnoses included mild plantar fasciitis of the right foot.

The veteran underwent another VA audiological examination in 
December 2002 for compensation and pension purposes, the 
results of which included the following puretone thresholds 
in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
45 
45 
70 
80
LEFT
35 
35
65 
75 

The average puretone thresholds at those frequencies were 60 
decibels in the right ear and 53 decibels in the left ear.  
The speech recognition ability, using the CNC Maryland word 
list, was 94 percent in both ears.

The veteran was afforded another VA audiological examination 
in July 2004 for compensation and pension purposes, the 
results of which included the following puretone thresholds 
in decibels:







HERTZ



1000
2000
3000
4000
RIGHT
35 
40 
60 
65
LEFT
30 
35
60 
60 

The average puretone thresholds at those frequencies were 50 
decibels in the right ear and 46 decibels in the left ear.  
The speech recognition abilities, using the CNC Maryland word 
list, were 90 percent in the right ear and 92 percent in the 
left ear.

At the May 2005 hearing, the veteran testified that it was 
harder to listen to people talking than to listen to a radio.  
He stated that he needed to use his hearing aids to listen to 
the television.  He testified that he reported at his 
separation examination that his right foot hurt a little 
after extensive walking.

III.  Legal Criteria

A.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) 
(2004).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

B.  Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Evaluations of defective hearing range from zero percent 
disabling to 100 percent disabling based on organic 
impairment of hearing acuity as demonstrated by the results 
of speech discrimination tests together with the average 
hearing threshold levels as measured by puretone audiometry 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second.  To evaluate the degree of disability from a 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
Level I for essentially normal acuity, through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2004).  

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86 (2004).

Disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

A.  Service Connection 

Although the veteran was not treated for foot symptomatology 
in service, his separation examination showed first-degree 
pes planus.  Pes planus was not found on his entrance 
examination.  The current evidence shows that he has 
bilateral pes planus and bilateral plantar fasciitis.  The 
report of his separation examination does not reflect whether 
the pes planus was unilateral or bilateral.  The veteran has 
alleged continuity of symptomatology.  His assertion is 
competent as the issues of continuity of pain since service 
and the observable flatness of his feet.  Falzone v. Brown, 8 
Vet. App. 393, 405 (1995).  The Board finds that the 
bilateral pes planus began in active service and that there 
is no evidence that the bilateral plantar fasciitis is not 
associated with the bilateral pes planus.  In light of the 
foregoing and in applying the benefit-of-the-doubt doctrine, 
the Board therefore concludes that service connection for 
bilateral pes planus with bilateral plantar fasciitis is 
warranted.  See 38 U.S.C.A. § 5107.

B.  Schedular Evaluation

In Fenderson v. West, 12 Vet. App 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice known 
as "staged rating."  In this case, the condition has not 
changed and an uniform evaluation, rather than a "staged 
rating," is warranted.

The veteran is not entitled to consideration under 38 C.F.R. 
§ 4.86 because (1) he does not have, and has not had, a 
puretone threshold of 55 decibels or more in all four 
frequencies in either ear, and (2) in either ear, he does not 
have, and has not had, a puretone threshold of 30 decibels or 
less at 1000 Hertz or a puretone threshold of 70 decibels or 
more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2004).  

A report of an audiogram in the claims file that does not 
reflect use of the CNC word list in obtaining speech 
recognition scores can not be used in rating the veteran's 
hearing loss.  The March 2002 VA audiogram reflected that the 
average puretone thresholds for the relevant frequencies were 
53 decibels in the right ear and 49 decibels in the left ear 
and that the speech recognition abilities were 88 percent in 
the right ear and 96 percent in the left ear.  However, the 
March 2002 VA audiogram does not indicate that it was 
performed using the CNC word list as required for rating 
hearing disability.  In any event, even if the CNC word list 
was used, such findings reflected Level II hearing in the 
right ear and Level I hearing in the left ear.  

The July 2002 VA audiogram reflected that the average 
puretone thresholds for the relevant frequencies were 53 
decibels in the right ear and 50 decibels in the left ear and 
that the speech recognition abilities, using the CNC Maryland 
word list, were 96 percent in the right ear and 92 percent in 
the left ear.  The findings on that examination revealed 
Level I hearing in each ear.  The December 2002 VA audiogram 
showed that the average puretone thresholds for the relevant 
frequencies were 60 decibels in the right ear and 53 decibels 
in the left ear and that the speech recognition ability, 
using the CNC Maryland word list, was 94 percent in both 
ears.  The July 2004 VA audiogram revealed that the average 
puretone thresholds for the relevant frequencies were 50 
decibels in the right ear and 46 decibels in the left ear and 
that the speech recognition abilities, using the CNC Maryland 
word list, were 90 percent in the right ear and 92 percent in 
the left ear.  The December 2002 and July 2004 VA audiograms 
reflected Level II hearing in the right ear and Level I 
hearing in the left ear.  Mechanical application of the 
rating schedule to those findings on audiometric testing 
results in a zero percent rating.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).

C.  Extraschedular Consideration

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity.  To accord justice to 
the exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation may be 
awarded.  The governing norm in these cases is the following: 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The current zero percent evaluation under Diagnostic Code 
6100 contemplates a range of hearing impairment, which could 
result in some interference with employment.  The percentages 
found in the Rating Schedule, however, are established by 
regulation to reflect the average impairment in earning 
capacity resulting from the various diseases and injuries and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1.  The current zero 
percent evaluation does not mean that the veteran has no 
impairment of earning capacity or difficulty in employment; 
it just means that the degree of impairment, or level of 
disability, is not compensable. 

In order to warrant a compensable rating on an extraschedular 
basis it would have to be shown that the veteran's hearing 
loss presents an unusual disability picture with such factors 
as frequent periods of hospitalization or marked interference 
with employment.  The hearing loss does not require frequent 
periods of hospitalization.  The veteran is a retired 
carpenter.  There is no evidence that the hearing loss has 
markedly interfered with any employment.  Thus, no 
exceptional or unusual disability factors have been 
presented.


ORDER

Service connection for bilateral pes planus with bilateral 
plantar fasciitis is granted.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



	                        
____________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


